        Case 2:18-cv-02296-KJD Document 2 Filed 11/16/20 Page 1 of 7



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7   UNITED STATES OF AMERICA,                             Case No. 2:15-cr-00332-KJD-NJK
                                                                    2:18-cv-02296-KJD
 8                                            Plaintiff,
                                                                              ORDER
 9          v.
10   DAMIR VUCIC,
11                                          Defendant.
12          Presently before the Court is Defendant’s Motion to Vacate, Set Aside, or Correct
13   Sentence under 28 U.S.C. § 2255 (#75). Also, before the Court is Defendant’s Protective
14   Supplemental § 2255 Motion (#79) and Motion for Leave to File First Amended Motion to
15   Vacate under § 2255 (#82). Having read and considered the motion for leave to file first
16   amended petition, the Court finds good cause and grants the motion. The amended petition
17   withdraws Defendant’s ineffective assistance of counsel claim, ending the presumptive conflict
18   Defendant created with the Public Defender’s Office. Therefore, the Court finds that Defendant’s
19   motions (#75/78) are moot.
20          Finally, before the Court is Defendant’s Motion for Compassionate Release under the
21   First Step Act (#83). The Government filed a response in opposition (#87) to which Defendant
22   replied (#88).
23   I. Background
24          In September 2015, Defendant Damir Vucic entered the M Resort and Hotel holding a
25   firearm. As he approached the cashier’s station, he pointed the handgun at a customer in line, and
26   pushed them away. Vucic turned to the cashier and demanded money. He yelled for the cashier
27   to give him “all of it.” After the cashier filled the bag with $38,904.90, Vucic fled. As he ran, he
28   pointed the handgun at a witness. He fled in a Ford Mustang. Law enforcement determined that
        Case 2:18-cv-02296-KJD Document 2 Filed 11/16/20 Page 2 of 7



 1   the Ford Mustang was potentially involved in a “smash and grab” burglary several weeks prior to
 2   Vucic’s robbery. Further, Vucic was suspected of robbing a Sam’s Club of jewelry two weeks
 3   prior to the instant case.
 4           Later, law enforcement executed a search warrant at Vucic’s residence. In it, they found
 5   numerous firearms and more than $3,000 in cash. Sy Senor, Vucic’s fiancée, told law
 6   enforcement that she helped Vucic take the rest of the money to her ex-husband’s residence.
 7   Once at the ex-husband’s residence, they found $21,860 in cash and $131,340.88 worth of
 8   jewelry. Vucic had already fled to Buffalo, New York where he was later arrested on a warrant.
 9           A Grand Jury charged Vucic by indictment on November 24, 2015 for violations of 18
10   U.S.C. §§ 1951 and 924(c)(1)(A). On May 4, 2017, after the filing of a Superseding Information,
11   he pled guilty to violations of 18 U.S.C. §§ 1951 and 924(c)(1)(A). The Court sentenced Vucic
12   on December 13, 2017 to consecutive terms of twenty-seven (27) and sixty (60) months to be
13   followed by three (3) years of supervised release.
14           Vucic is currently serving his custodial sentence at FCI Lompoc with an anticipated
15   release date of December 4, 2021. While in custody, Vucic contracted COVID-19 on or about
16   May 7, 2020. By the end of June, he twice tested negative for COVID-19. Since contracting
17   COVID-19, he has been diagnosed with migraine headaches and tachycardia.
18   II. Section 2255 Analysis
19           A. Hobbs Act Robbery is a Crime of Violence
20           Defendant has amended his § 2255 motion to press the argument that his conviction
21   under § 924(c)(a)(A) must be vacated because his contemporaneous conviction for Hobbs Act
22   robbery does not qualify as a crime of violence. Not only has this Court previously rejected that
23   argument, see, e.g., United States v. Nguyen, 2:03-cr-00158-KJD, Doc. No. 260, March 31, 2020
24   (Ninth Circuit denying certificate of appealability at Doc. No. 271), the Ninth Circuit Court of
25   Appeals has held that Hobbs Act robbery qualifies as a crime of violence under the elements
26   clause. See United States v. Dominguez, 954 F.3d 1251, 1260 (9th Cir. 2020) (specifically
27   rejecting Vucic’s argument that Hobbs Act robbery is not a crime of violence because it can be
28   committed by placing the victim in fear of injury to intangible economic interests: “[defendant]



                                                    -2-
        Case 2:18-cv-02296-KJD Document 2 Filed 11/16/20 Page 3 of 7



 1   fails to point to any realistic scenario in which a robber could commit Hobbs Act robbery by
 2   placing his victim in fear of injury to an intangible economic interest”) (citing Gonzalez v.
 3   Duenas-Alvarez, 549 U.S. 183, 193 (2007)). Therefore, the Court denies Defendant’s § 2255
 4   motion.
 5          B. Certificate of Appealability
 6          To appeal this order, Vucic must receive a certificate of appealability. 28 U.S.C. §
 7   2253(c)(1)(B); Fed. R. App. P. 22(b)(1); 9th Cir. R. 22–1 (a). To obtain that certificate, he “must
 8   make a substantial showing of the denial of a constitutional right, a demonstration that . . .
 9   includes showing that reasonable jurists could debate whether (or, for that matter, agree that) the
10   petition should have been resolved in a different manner or that the issues presented were
11   adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 483-
12   84 (2000) (quotation omitted). This standard is “lenient.” Hayward v. Marshall, 603 F.3d 546,
13   553 (9th Cir. 2010) (en banc). Given that the Ninth Circuit has directly considered and rejected
14   the precise argument raised by Defendant and denied other petitioners a certificate of
15   appealability, the Court cannot find that other reasonable jurists would find it debatable that the
16   Court's determination that Hobbs Act robbery is not a crime of violence pursuant to the elements
17   clause of § 924(c) is wrong. Accordingly, the court denies Defendant a certificate of
18   appealability.
19   III. Compassionate Relief
20          A. Standard
21          18 U.S.C. § 3582(c)(1)(A) provides in relevant part:
22                    [T]he court, ... upon motion of the defendant after the defendant
                      has fully exhausted all administrative rights to appeal a failure of
23                    the Bureau of Prisons to bring a motion on the defendant's behalf
                      or the lapse of 30 days from the receipt of such a request by the
24                    warden of the defendant's facility, whichever is earlier, may reduce
                      the term of imprisonment (and may impose a term of probation or
25                    supervised release with or without conditions that does not exceed
                      the unserved portion of the original term of imprisonment), after
26                    considering the factors set forth in section 3553(a) to the extent
                      that they are applicable, if it finds that--
27
                      (i) extraordinary and compelling reasons warrant such a reduction;
28
                      ...

                                                     -3-
        Case 2:18-cv-02296-KJD Document 2 Filed 11/16/20 Page 4 of 7



 1
 2                     and that such a reduction is consistent with applicable policy
                       statements issued by the Sentencing Commission.1
 3
 4   U.S.S.G. § 1B1.13 provides:

 5                     Upon motion of the Director of the Bureau of Prisons under 18
                       U.S.C. § 3582(c)(1)(A), the court may reduce a term of
 6                     imprisonment (and may impose a term of supervised release with
                       or without conditions that does not exceed the unserved portion of
 7                     the original term of imprisonment) if, after considering the factors
                       set forth in 18 U.S.C. § 3553(a), to the extent that they are
 8                     applicable, the court determines that—
 9                     (1)(A) extraordinary and compelling reasons warrant the reduction;
10                     ...
11                     (2) the defendant is not a danger to the safety of any other person
                       or to the community, as provided in 18 U.S.C. § 3142(g); and
12
                       (3) the reduction is consistent with this policy statement.
13
14   U.S.S.G. § 1B1.13.

15   The defendant is not entitled to be present for a hearing on a motion for compassionate

16   release. See Fed. R. Crim. P. 43(b)(4).

17            B. Analysis

18            Vucic seeks release pursuant to § 3582(c)(1)(A) due to the COVID-19 epidemic and his

19   underlying health conditions, which he argues put him at greater risk of contracting and suffering

20   severe complications of COVID-19. The government opposes, arguing that Vucic has not

21   established extraordinary and compelling reasons for his release, that Vucic remains a danger to

22   the community, and the § 3553(a) factors do not favor early release.

23                     1. Exhaustion

24                     Before a defendant may file a § 3582(c)(1)(A) motion, he must either (1) exhaust

25
26            1
                 In addition to “extraordinary and compelling reasons,” the court may grant a motion if “the defendant is
     at least 70 years of age, has served at least 30 years in prison, pursuant to a sentence imposed under section 3559(c),
27   for the offense or offenses for which the defendant is currently imprisoned, and a determination has been made by
     the Director of the Bureau of Prisons that the defendant is not a danger to the safety of any other person or the
28   community, as provided under section 3142(g).” 18 U.S.C. § 3582(c)(1)(A)(ii). Because Vucic is not over 70 years
     of age and has not served more than thirty years in prison, this provision does not apply.


                                                             -4-
        Case 2:18-cv-02296-KJD Document 2 Filed 11/16/20 Page 5 of 7



 1   any administrative appeals of the warden's refusal to bring a motion or (2) wait thirty days from
 2   the warden's receipt of the request, whichever is earlier. Vucic submitted a request for
 3   compassionate release to the warden June 24, 2020. More than thirty days have elapsed from the
 4   date Vucic's request was submitted, so the motion is exhausted.
 5                    2. Extraordinary and Compelling Reasons
 6                    Section 1B1.13 sets forth specific examples of “extraordinary and compelling
 7   reasons,” including in relevant part that the defendant is “suffering from a serious physical or
 8   medical condition ... that substantially diminishes the ability of the defendant to provide self-care
 9   within the environment of a correctional facility and from which he or she is not expected to
10   recover.” U.S.S.G. § 1B1.13 app. n.(1)(A)(ii)(I). There is also a catch-all provision, which
11   provides: “As determined by the Director of the Bureau of Prisons, there exists in the defendant's
12   case an extraordinary and compelling reason other than, or in combination with, the reasons
13   described in subdivisions (A) through (C).” Id. app. n.(1)(D).
14                    Vucic is 40 years old and complains of headaches, memory problems, fatigue,
15   tachycardia, atrial arrythmia, anemia and other symptoms. These appear to be all post-COVID
16   symptoms, health complaints that appeared after a six-week bout with COVID-19. He has no
17   reported pre-COVID risk factors. He is presently incarcerated at FCI Lompoc. Vucic argues that
18   his medical conditions increase his risk of severe COVID-19 complications were he to become
19   re-infected at Lompoc which had both a severe outbreak of COVID and alleged inability on the
20   part of prison officials to prevent the spread of the virus.
21                    The government argues that the spread of COVID-19 at Lompoc has now been
22   limited and, at the time this order was drafted the BOP reports zero (0) inmate infections and
23   zero (0) staff infections. 2 See Bureau of Prisons (BOP), COVID-19 Cases (updated daily) (last
24   accessed November 13, 2020). The government further disputes that Vucic's underlying health
25   conditions put him at greater risk of contracting or suffering complications from COVID-19. It
26   asserts that Vucic's migraine headaches are being treated, that the alleged anemia was tracked,
27   tested and Vucic was cleared. Further, Vucic was given further treatment for the atrial arrythmia
28
            2
                bop.gov/coronavirus/


                                                      -5-
        Case 2:18-cv-02296-KJD Document 2 Filed 11/16/20 Page 6 of 7



 1   and it cleared.
 2                     While some of Vucic's conditions, primarily the tachycardia could potentially
 3   increase his risk of a negative COVID-19 outcome, Vucic is not a member of the highest risk age
 4   group and COVID-19 is not widespread at his institution. These low numbers suggest that the
 5   measures taken by BOP to combat coronavirus spread are working at last at Lompoc. Even more
 6   importantly, it seems that the risk of re-infection is low. The most recent science concludes that
 7   neutralizing antibodies are stably produced for at least 5-7 months after SARS-CoV-2 3 infection.
 8   See Tyler J. Ripperger et al., Orthogonal SARS-CoV-2 Serological Assays Enable Surveillance
 9   of Low-Prevalence Communities and Reveal Durable Humoral Immunity, Immunity (2020),
10   https://www.cell.com/immunity/fulltext/S1074-7613(20)30445-3. Thus, Defendant’s risk is
11   greatly diminished by his natural antibodies. Of nearly thirty million cases worldwide to date,
12   there exist only about 10 documented and confirmed cases of re-infection. Id. at 10. Under these
13   circumstances, the court does not find extraordinary and compelling reasons for early release.
14                     3. 18 U.S.C. § 3553(a) Factors
15                     Further, the court may grant compassionate release only if the defendant is not a
16   danger to any other person or to the community, as provided in 18 U.S.C. § 3142(g), United
17   States v. Johnson, 2020 WL 2114357, at *1 (E.D. Wash. May 4, 2020) (“[T]he Court should not
18   grant a sentence reduction if the defendant poses a risk of danger to the community, as defined in
19   the Bail Reform Act.”), and the relevant 18 U.S.C. § 3553(a) factors favor release. And in this
20   case, the § 3553(a) factors do not support early release.
21                     Vucic committed dangerous and violent robberies. He pointed his weapon at
22   innocent bystanders. His fiancée, though supportive now, told the police that she did not tell
23   them about his crimes because she was afraid of him. The fact that his release plan would put
24   him back in her home is problematic. The nature and circumstances of Vucic's offense were thus
25   very serious. Further, Vucic has served about two-thirds of his sentence, which the court believes
26   in not sufficient to reflect the seriousness of the offense, promote respect for the law, provide just
27   punishment for the offense, afford adequate deterrence to criminal conduct, protect the public
28
            3
                SARS-CoV-2 is the causative agent of coronavirus disease 2019 (COVID-19). Ripperger, supra *1.


                                                          -6-
        Case 2:18-cv-02296-KJD Document 2 Filed 11/16/20 Page 7 of 7



 1   from further crimes of the defendant, and avoid unwarranted sentencing disparities. The court is
 2   not persuaded that Vucic’s rehabilitative efforts while incarcerated, his acceptance of
 3   responsibility, and his regret that he committed a crime, outweigh the significant facts of his
 4   offense and his criminal history. The § 3553(a) factors support Vucic serving the sentence that
 5   was originally imposed, without early release.
 6   IV. Conclusion
 7          Accordingly, IT IS HEREBY ORDERED that Defendant’s Motion for Leave to File First
 8   Amended Motion to Vacate under § 2255 (#82) is GRANTED;
 9          IT IS FURTHER ORDERED that Defendant’s Sealed Ex Parte Motion to Withdraw As
10   Attorney and Appoint New Counsel (#78) is DENIED as moot;
11          IT IS FURTHER ORDERED that Defendant’s Motion to Vacate, Set Aside, or Correct
12   Sentence under 28 U.S.C. § 2255 (#75) is DENIED as moot;
13          IT IS FURTHER ORDERED that Defendant’s Protective Supplemental §2255 Motion
14   (#79) and First Amended Motion to Vacate under § 2255 are DENIED;
15          IT IS FURTHER ORDERED that Defendant’s Motion for Compassionate Release (#83)
16   is DENIED;
17          IT IS FURTHER ORDERED that the Clerk of the Court enter JUDGMENT for
18   Respondent and against Petitioner in the corresponding civil action, 2:18-cv-2296-KJD, and
19   close that case;
20          IT IS FINALLY ORDERED that Defendant is DENIED a Certificate of Appealability.
21   Dated this 16TH day of November 2020.
22
23
                                   _____________________________
24
                                   Kent J. Dawson
25                                 United States District Judge

26
27
28



                                                      -7-
